Thompson, J.,
delivered the opinion of the court on motion for rehearing.
The appellants press upon our attention, as a reason for granting them a rehearing, that we have overlooked a point which was their main contention. We have never regarded it as incumbent upon us in writing *225opinions, to notice every argumentative point made by counsel. If we were to adopt this practice, the length of the opinions written by us could be largely dictated by counsel, and our reports would be encumbered, much more than they now' are, with the discussion of unsubstantial questions.
The proposition which is renewed on this motion for rehearing is, that personal service upon the owner of the land of notice of an intention to file a mechanic’s lien, is, under section 3190, Revised Statutes, jurisdictional ; that it affirmatively appears by the original notice and constable’s return thereon, filed by the plaintiff as an exhibit with the petition and introduced in evidence by the appellants, that it was served upon the appellant, Jas. Baker, by leaving a copy with a member of his family at his usual place of abode. It was held by this court in Ryan v. Kelly, 9 Mo. App. 396, that the statute contemplates personal notice, and that such a service of notice is insufficient. The conclusion is therefore drawn by counsel that this defect in the service, appearing in the judgment roll, is not cured by the general statement in the judgment itself that the plaintiff gave this notice to the defendant. To this point counsel cite Cloud v. Pierce City, 86 Mo. 357, where the supreme court held that a recital in a judicial record, “that defendants have been duly served with process,” may be overturned by another recital in the same record, of equal dignity and of equal verity, showing that the former recital is untrue.
This principle can have no application to the present case. In the first place, this' notice, with the constable’s return thereon, is no part of the “judgment roll,” or record proper. The record proper consists of the process, the return of service thereon, the pleadings, the orders which emanate from the court and are entered of record, including the judgment, interlocutory and final. Exhibits filed with a pleading are not a part *226of the pleading itself, and, although the pleading itself is a part of the record proper, the exhibits are no part of such record. There is something incongruous in speaking of a part of a j udgment roll as exhibited by a bill of exceptions. But it is only by a bill of exceptions that this constable’s return is exhibited, and this is not even a bill of exceptions embodying the evidence adduced at the trial. For aught that appears, there may have been other evidence, showing that the defendant, James Baker, was in fact served with notice within the time prescribed by the statute. In support of the judgment it must be presumed that there was competent evidence ; and if there was, the form and mode of service were not essential, provided the notice was in writing and served at least ten days prior to the filing of the lien claim. Miller v. Hoffman, 26 Mo. App. 199.
But if there had been no notice at all it would not affect the case before us. Jurisdiction is the power to decide the matter before the court — to proceed to some sort of judgment. The circuit courts in this state have power to render judgments establishing mechanics’ liens. The statute prescribes the mode in which the power shall be exercised. The lien papers, so-called, including this statutory written notice, are merely instruments of evidence in such a proceeding; and if they do not warrant the court in proceeding to a judgment establishing the lien, the case is not different from any other case where a court proceeds to render a particular judgment upon insufficient evidence. In so doing the court is not acting without jurisdiction in a proper sense, but is committing an error, which can only be corrected by taking a bill of exceptions, by moving for a new trial, and by prosecuting an appeal or writ of error in the proper appellate tribunal. The written notice, required by the statute, of the intention to file a mechanic’s lien, is in no sense process, such as is necessary to give jurisdiction. It is, in an action of *227this kind, a mere evidentiary instrument, relevant to the question of lien or no lien, which is an ultimate question of fact, and which, under our practice, is always found by the jury in their verdict, when the case is tried by a jury. After the lapse of the term at which a judgment establishing such a lien has been rendered it cannot be set aside on the theory of irregularity because of a defective service of this notice.
The motion for rehearing will be overruled.
All the judges concur.